DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 5-6, 11-12, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Copsey (Pub. No. US 2015/0012990).

As per claims 1, 7, 13, Copsey discloses a method for logging into a first application running on a terminal device, comprising: receiving, by a server from a second application running on the terminal device and distinct from the first application, a login verification request sent from a login interface of the first application to the second application via an inter-application communication within the terminal device (...receiving a request from the user device over the network, the request on behalf of a second application on the user device to access the platform…determining that the user have previously authenticated based on match between the device identifier received in the second request and the device identifier stored in association with the login identifier…the first application and second application are independent applications…see ar. 4-6); verifying, by the server, in response to the login verification request, whether the first application is permitted to use login account information associated with an login account of the second application to perform a login to the first application (…the first application may start up and request access to the first application from a platform…the first application may present a login interface to the user…the user may supply a user credential using the interface and application may pass both the previous received login identifier and the user credential to the platform…see par. 72-74); and sending, by the server, a response to the login interface of the first application via the inter- application communication between the first application and the second application to indicate a successful login verification when verification is successful, so that the first application uses the login account information to perform the login to the first application (see par. 75-77).


As per claims 2, 8, 14, Copsey discloses wherein the server is associated with the second application (see par. 69-70).


As per claims 3, 9, 15, Copsey discloses wherein the second application has logged into the server using the login account information associated with the login account of the second application with the server (see par. 72-74).


As per claims 4, 10, 16, Copsey discloses wherein the second application and the first application have an association relationship comprising a pre-registered login signature of the first application in the server (…see par. 72-74).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to client login, access and verification.

Ding (Pub. No. US 2014/0007084); “Method and System for Synchronizing Application Programs across Devices”;
-Teaches the second client end logs in server through the same account…the server verifies the information of the account and responds to the second client…see par. 34

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436